UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21681 Guggenheim Enhanced Equity Income Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:December 31 Date of reporting period:January 1, 2012 through June 30, 2012 Item 1.Reports to Stockholders. The registrant's semi-annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: June 30, 2012 (UNAUDITED) GPM | SEMIANNUAL REPORT Guggenheim Enhanced Equity Income Fund WWW.GUGGENHEIMFUNDS.COM/GPM YOUR LINK TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE GUGGENHEIM ENHANCED EQUITY INCOME FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gpm, you will find: · Daily, weekly and monthly data on share prices, distributions and more · Portfolio overviews and performance analyses · Announcements, press releases and special notices · Fund and adviser contact information Guggenheim Partners Investment Management, LLC and Guggenheim Funds Investment Advisors, LLC are constantly updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. June 30, 2012 DEAR SHAREHOLDER We thank you for your investment in the Guggenheim Enhanced Equity Income Fund (the “Fund”). This report covers the Fund’s performance for the semiannual period ended June 30, 2012. The Fund’s primary investment objective is to seek a high level of current income and gains with a secondary objective of long-term capital appreciation. All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six months ended June 30, 2012, the Fund provided a total return based on market price of 18.04% and a total return based on NAV of 5.90%. As of June 30, 2012, the Fund’s last closing market price of $9.16 per share represented a discount of 1.93% to its NAV of $9.34 per share. As of December 31, 2011, the Fund’s market price of $8.16 per share represented a discount of 11.97% to its NAV of $9.27 per share. Past performance does not guarantee future results. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. Guggenheim Funds Investment Advisors, LLC (“GFIA” or the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Investment Management, LLC (formerly, Guggenheim Partners Asset Management, LLC) (“GPIM” or the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the management of the Fund’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $160 billion in assets under management and supervision. GPIM seeks to achieve the Fund’s investment objective by obtaining broadly diversified exposure to the equity markets, currently through a portfolio of exchange-traded funds (“ETFs”), and utilizing a covered call strategy which follows GPIM’s proprietary dynamic rules-based methodology. The Fund seeks to earn income and gains through underlying equity security performance, dividends paid on securities owned by the Fund, and cash premiums received from selling (writing) covered call options. In connection with the implementation of GPIM’s strategy, the Fund utilizes financial leverage. The goal of the use of financial leverage is to enhance shareholder value, consistent with the Fund’s investment objective, and provide superior risk-adjusted returns. The Fund’s use of financial leverage is intended to be flexible in nature and is monitored and adjusted, as appropriate, on an ongoing basis by GFIA and GPIM. The Fund may utilize financial leverage up to the limits imposed by the Investment Company Act of 1940 (the “1940 Act”), as amended. Under current market conditions, the Fund intends to utilize financial leverage in an amount not to exceed 30% of the Fund’s total assets (including the proceeds of such financial leverage) at the time utilized. The Fund employs financial leverage through a line of credit with a major European bank. As of June 30, 2012, the amount of leverage was approximately 28% of the Fund’s total assets. The Fund paid quarterly distributions of $0.24 per common share in March and June of 2012. The most recent dividend represents an annualized distribution rate of 10.48% based on the Fund’s last closing market price of $9.16 as of June 30, 2012. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 23 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the quarterly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the potential benefits of compounding returns over time. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of the report, which begins on page 5. GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 3 DEAR SHAREHOLDER continued June 30, 2012 We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www.guggenheimfunds.com/gpm. Sincerely, Donald C. Cacciapaglia Chief Executive Officer Guggenheim Enhanced Equity Income Fund July 31, 2012 4 l GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS June 30, 2012 The Guggenheim Enhanced Equity Income Fund (the “Fund”) is managed by a team of seasoned professionals at Guggenheim Partners Investment Management, LLC (formerly Guggenheim Partners Asset Management, LLC) (“GPIM” or the “Sub-Adviser”). This team includes B. Scott Minerd, Chief Investment Officer; Anne Bookwalter Walsh, CFA, JD, Assistant Chief Investment Officer; Farhan Sharaff, Assistant Chief Investment Officer, Equities; Jayson Flowers, Managing Director; and Jamal Pesaran, Portfolio Manager. In the following interview, the investment team discusses the market environment and the Fund’s performance for the semiannual period ended June 30, 2012. Please describe the Fund’s investment objective and explain how GPIM’s investment strategy seeks to achieve it. The Fund’s investment objective is to seek a high level of current income and gains with a secondary objective of long-term capital appreciation. Under normal market conditions, the Fund invests at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities. GPIM seeks to achieve the Fund’s investment objective by obtaining broadly diversified exposure to the equity markets and utilizing a covered call strategy which follows GPIM’s proprietary dynamic rules-based methodology. The Fund may seek to obtain exposure to equity markets through investments in exchange-traded funds or other investment funds that track equity market indices, through investments in individual equity securities and/or through derivative instruments that replicate the economic characteristics of exposure to equity securities or markets. The Fund has the ability to write call options on indices and/or securities which will typically be at- or out-of-the-money. GPIM’s strategy typically targets one-month options, although options of any strike price or maturity may be utilized. The Fund seeks to earn income and gains through underlying equity security performance, dividends paid on securities owned by the Fund, and cash premiums received from selling (writing) covered call options. Although the Fund will receive premiums from the options written, by writing a covered call option, the Fund forgoes any potential increase in value of the underlying securities above the strike price specified in an option contract through the expiration date of the option. To the extent GPIM’s strategy seeks to achieve broad equity exposure through a portfolio of common stocks, the Fund would hold a diversified portfolio of stocks. To the extent GPIM’s equity exposure strategy is implemented through investment in broad-based equity exchange-traded funds and other investment funds or instruments, the Fund’s portfolio may comprise fewer holdings. At present, the Fund obtains exposure to equity markets by investing primarily in a portfolio of exchange-traded funds. As part of GPIM’s strategy, the Fund is currently using financial leverage. The goal of financial leverage is to enhance shareholder value, consistent with the Fund’s investment objective, and provide superior risk-adjusted returns. The Fund may utilize financial leverage up to the limits imposed by the 1940 Act. The Fund’s use of financial leverage is intended to be flexible in nature and is monitored and adjusted, as appropriate, on an ongoing basis by Guggenheim Funds Investment Advisers, LLC (“GFIA”) and GPIM. Under current market conditions, the Fund intends to utilize financial leverage in an amount not to exceed 30% of the Fund’s total assets (including the proceeds of such financial leverage) at the time utilized. The Fund employs financial leverage through a line of credit with a major European bank. As of June 30, 2012, the amount of leverage was approximately 28% of the Fund’s total assets. Use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be successful. Financial leverage may cause greater changes in the Fund’s net asset value and returns than if leverage had not been used. Please provide an overview of the economic and market environment during the first half of 2012. The economy and securities markets, both in the U.S. and around the world, were affected by uncertainty on many fronts during the first half of 2012. For the U.S. equity market, the first quarter was quite strong, with particular strength in low-yielding, riskier stocks. In the second quarter, market sentiment turned negative as concerns over the health of the euro member nations and slowing growth in China threatened the global recovery. The market weakened, and investors demonstrated a preference for lower-risk stocks with higher dividend yields. Recent economic data cast doubt on what had previously appeared to be the movement of the U.S. economy into a self-sustaining expansion in the wake of the worst recession in generations. Retail sales for June were weak, fueling fears that the economy was stalling after gaining ground earlier this year. On the positive side, industrial production and manufacturing output edged up in June. There have even been some signs of growth in housing starts, providing the first signs of sustained good news in the housing market in several years. In late June, the U.S. Department of Commerce confirmed the previous report that gross domestic product (GDP) grew at an annual rate of 1.9% for the first quarter of 2012, following a growth rate of 3.0% in the fourth quarter of 2011. However, a survey conducted in July 2012 by the National Association for Business Economics found that 40% of those surveyed believed the economy will grow at a rate of 2% or less over the next year. In the last survey, conducted in April 2012, just 23% expected such slow growth. GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 5 QUESTIONS & ANSWERS continued June 30, 2012 The recovery is even less certain for international economies. While the European Central Bank has taken temporary measures to postpone an immediate crisis in Europe, structural issues remain due to unsustainable debt levels throughout the peripheral European countries. Financial weakness in Europe will likely cause the euro to continue to weaken against other developed currencies. A recession in Europe will negatively affect emerging market economies, particularly China, which rely heavily on exports. For the six-month period ended June 30, 2012, return of the Standard & Poor’s 500 Index (the “S&P 500”), which is generally regarded as an indicator of the broad U.S. stock market, was 9.49%. However, returns were dramatically different in the first and second quarters: return of the S&P 500 for the quarter ended March 31, 2012 was 12.59%; for the quarter ended June 30, 2012 return was negative at -2.75%. A notable feature of the market was that performance was driven by a few of the largest capitalization stocks, particularly Apple Inc. (not held in the Fund’s portfolio, except to the extent that it is a holding of ETFs in the Fund’s portfolio), which was up more than 40% in the first half of 2012. Market volatility is generally measured by the “VIX,” which is the ticker symbol for the Chicago Board Options Exchange Market Volatility Index, a measure of the implied volatility of S&P 500 Index options. Often referred to as the “fear index” or the “fear gauge,” it represents a measure of the market’s expectation of stock market volatility over the next 30-day period. Quoted in percentage points, the VIX represents the expected daily movement in the S&P 500 over the next 30-day period, which is then annualized. A surprising feature of the market during the first half of 2012 was that, even though investors seemed fearful, the VIX index never rose above the mid-20s, much lower than recent periods. How did the Fund perform during the first six months of 2012? All Fund returns cited—whether based on net asset value (“NAV”) or market price—assume the reinvestment of all distributions. For the six months ended June 30, 2012, the Fund provided a total return based on market price of 18.04% and a total return based on NAV of 5.90%. Past performance does not guarantee future results. In comparison, the return of the S&P 500 was 9.49% for the six months ended June 30, 2012, and the return of CBOE S&P 500 BuyWrite Index (“BXM”), the covered call benchmark, was 4.78%. The BXM is a benchmark index designed to show the hypothetical performance of a portfolio that purchases all the constituents of the S&P 500 and then sells at-the-money (meaning same as purchase price) calls of one-month duration against those positions. As of June 30, 2012, the Fund’s last closing market price of $9.16 per share represented a discount of 1.93% to its NAV of $9.34 per share. As of December 31, 2011, the Fund’s market price of $8.16 per share represented a discount of 11.97% to its NAV of $9.27 per share. The market price of the Fund’s shares fluctuates from time to time, and it may be higher or lower than the Fund’s NAV. It is encouraging to note that the Fund’s market price discount to NAV has narrowed significantly during the last six months, and the Fund traded at a premium to NAV on several days in June and early July. GPIM believes that this narrowing of the discount may reflect investors’ improving understanding of the Fund’s investment strategy, which seeks to provide long-term returns similar to the S&P 500, while seeking higher income and potentially less volatility. Risk is generally measured by the standard deviation of returns, which was 13.29% for the Fund during the first six months of 2012, compared with 13.6% for the S&P 500. The Fund’s beta, a measure of sensitivity to broad market trends, was just below one; by definition, the beta of the S&P 500 is one. The Fund has paid a distribution of $0.24 each quarter since June 2009. The most recent dividend represents an annualized distribution rate of 10.48% based on the Fund’s last closing market price of $9.16 as of June 30, 2012. Each of the distributions was accompanied by a letter detailing the expected characterization of the distribution for tax purposes. These letters are also posted on the Fund’s website. Additionally, GFIA produces a tax information guide for its closed-end funds. This guide may be found at www.guggenheimfunds.com/CEF. What investment decisions had the greatest effect on the Fund’s performance? There are three major inter-related sources of return for the Fund: security selection, strike price of covered call options and leverage. Most of the securities held in the Fund are ETFs that track indices. Currently there is a universe of about 16 ETFs that qualify in terms of desired liquidity and correlation features from which GPIM selects portfolio investments for the Fund. These ETFs are ranked by GPIM according to a proprietary volatility valuation model, and the ETFs with the most attractive volatility risk premiums are weighted more heavily in the portfolio, with care taken to avoid excessive exposure to any industry sector. Next is the selection of the strike price, which means the price at which an option contract can be exercised. Rather than a standard strike price, such as at-the-money (strike price the same as the price of the underlying security), which is the way some major options indices are structured, different strikes are targeted for different securities, depending on the relative valuation of volatility. 6 l GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued June 30, 2012 The final element of portfolio construction is the degree of leverage employed, which is determined based on analysis of the securities in the portfolio and the strike prices selected. In general, leverage is lower when the strike price is higher, and higher when the strike price is close to the price of the underlying security. The impact of this strategy is that the Fund has more leverage when GPIM believes volatility is most attractive. Leverage is generally maintained between 20% and 30% of the Fund’s total assets. During the first half of 2012, security selection and strike price of options were approximately equal in contribution to the Fund’s performance, with return from the underlying portfolio slightly more important. The first quarter of 2012, with pronounced strength in the S&P 500 and low volatility, was a particularly challenging environment for the Fund. Realized daily movements in the S&P 500 during the first quarter were generally around 9%, much lower than the 15% to 17% that has been typical of recent periods. In the second quarter, as the market weakened, volatility increased a bit, and the Fund was able to recover from the relative underperformance of the first quarter. The ETFs in which the Fund invests have, in the aggregate, a more diverse package of underlying securities than the S&P 500, which is heavily concentrated in the largest capitalization securities. As described above, the largest capitalization stocks, especially Apple Inc., drove performance of the S&P 500 in the first quarter of 2012. What is the current outlook for the markets and the Fund, and how is the Fund positioned for this outlook? For some time GPIM has been more optimistic than many investment managers about the U.S. economy, and recent economic growth confirms this view. GPIM believes the United States has entered a period of self-sustaining economic expansion, driven primarily by the aggressive monetary policy of the Federal Reserve, which is now being reinforced by the European Central Bank. The United States has become the economic locomotive of the global economy, and the Federal Reserve understands that U.S. growth is necessary to reduce domestic unemployment and to provide support to the struggling economies in Europe and Asia. With recession on the horizon in Europe and slowing economic growth in China, investors should expect to see a third round of quantitative easing by the Federal Reserve near the end of 2012. For a fund such as this with a strategy that is focused on taking advantage of market volatility risk premiums, it is possible to generate positive returns in a wide range of market conditions. If the market is flat with minimal volatility, covered call options can generate income from premiums that expire without being exercised. When the equity market is strong with considerable volatility, strike prices and leverage can be adjusted to take advantage of market strength as well as volatility. Index Definitions Indices are unmanaged, reflect no expenses and it is not possible to invest directly in an index. The S&P 500 is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Chicago Board Options Exchange Market Volatility Index, often referred to as the VIX (its ticker symbol), the fear index or the fear gauge, is a measure of the implied volatility of S&P 500 Index options. It represents a measure of the market’s expectation of stock market volatility over the next 30 day period. Quoted in percentage points, the VIX represents the expected daily movement in the S&P 500 Index over the next 30-day period, which is then annualized. The CBOE S&P 500 BuyWrite Index (BXM) is a benchmark index designed to show the hypothetical performance of a portfolio that purchases all the constituents of the S&P 500 Index and then sells at-the-money (meaning same as purchase price) calls of one-month duration against those positions. RISKS AND OTHER CONSIDERATIONS The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Risk is inherent in all investing, including the loss of your entire principal. Therefore, before investing you should consider the following risks carefully. Equity Securities and Related Market Risk. The market price of common stocks and other equity securities (including ETFs) may go up or down, sometimes rapidly or unpredictably. Equity securities may decline in value due to factors affecting equity securities markets generally, particular industries represented in those markets or the issuer itself. The values of equity securities may decline due to general market conditions which are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. They may also decline due to factors which affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. The value of equity securities may also decline for a number of other reasons which directly relate to the issuer, such as management performance, financial leverage, the issuer’s historical and prospective earnings, the value of its assets and reduced demand for GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 7 QUESTIONS & ANSWERS continued June 30, 2012 its goods and services. Equity securities generally have greater price volatility than bonds and other debt securities. Other Investment Companies Risk. The Fund may invest in securities of other open-or closed-end investment companies, including ETFs. As a stockholder in an investment company, the Fund will bear its ratable share of that investment company’s expenses, and would remain subject to payment of the Fund’s investment management fees with respect to the assets so invested. Shareholders would therefore be subject to duplicative expenses to the extent the Fund invests in other investment companies. In addition, these other investment companies may utilize financial leverage, in which case an investment would subject the Fund to additional risks associated with leverage. The Fund may invest in “leveraged” and/or “inverse” ETFs which seek returns equal to a specified multiple of the underlying index returns for a given day. These ETFs may be more volatile and subject to greater risk than traditional ETFs. However, the longer-term returns of “leveraged” or “inverse” ETFs may have little correlation to the returns of the underlying index. Options Risk. There are various risks associated with the Fund’s covered call option strategy. The purchaser of an index option written by the Fund has the right to any appreciation in the cash value of the index over the strike price on the expiration date. Therefore, as the writer of an index call option, the Fund forgoes the opportunity to profit from increases in the index over the strike price of the option. However, the Fund has retained the risk of loss (net of premiums received) should the price of the Fund’s portfolio securities decline. Similarly, as the writer of a call option on an individual security held in the Fund’s portfolio, the Fund forgoes, during the option’s life, the opportunity to profit from increases in the market value of the security covering the call option above the sum of the premium and the strike price of the call but has retained the risk of loss (net of premiums received) should the price of the underlying security decline. The value of options written by the Fund, which will be priced daily, will be affected by, among other factors, changes in the value of underlying securities (including those comprising an index), changes in the dividend rates of underlying securities, changes in interest rates, changes in the actual or perceived volatility of the stock market and underlying securities and the remaining time to an option’s expiration. The value of an option also may be adversely affected if the market for the option is reduced or becomes less liquid. There are significant differences between the securities and options markets that could result in an imperfect correlation between these markets, causing a given transaction not to achieve its objectives. A decision as to whether, when and how to use options involves the exercise of skill and judgment, and even a well conceived transaction may be unsuccessful to some degree because of market behavior or unexpected events. In the case of index options, GPIM will attempt to maintain for the Fund written call options positions on equity indexes whose price movements, taken in the aggregate, are closely correlated with the price movements of common stocks and other securities held in the Fund’s equity portfolio. However, this strategy involves significant risk that the changes in value of the indexes underlying the Fund’s written call options positions will not correlate closely with changes in the market value of securities held by the Fund. To the extent that there is a lack of correlation, movements in the indexes underlying the options positions may result in losses to the Fund, which may more than offset any gains received by the Fund from options premiums. In these and other circumstances, the Fund may be required to sell portfolio securities to satisfy its obligations as the writer of an index call option, when it would not otherwise choose to do so, or may choose to sell portfolio securities to realize gains to supplement Fund distributions. Such sales would involve transaction costs borne by the Fund and may also result in realization of taxable capital gains, including short-term capital gains taxed at ordinary income tax rates, and may adversely impact the Fund’s after-tax returns. There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position. Reasons for the absence of a liquid secondary market on an exchange include the following: (i) there may be insufficient trading interest in certain options; (ii) restrictions may be imposed by an exchange on opening transactions or closing transactions or both; (iii) trading halts, suspensions or other restrictions may be imposed with respect to particular classes or series of options; (iv) unusual or unforeseen circumstances may interrupt normal operations on an exchange; (v) the facilities of an exchange or The Options Clearing Corporation (the “OCC”) may not at all times be adequate to handle current trading volume; or (vi) one or more exchanges could, for economic or other reasons, decide or be compelled at some future date to discontinue the trading of options (or a particular class or series of options). If trading were discontinued, the secondary market on that exchange (or in that class or series of options) would cease to exist. However, outstanding options on that exchange that had been issued by the OCC as a result of trades on that exchange would continue to be exercisable in accordance with their terms. In the event that the Fund were unable to close out a call option that it had written on a portfolio security, it would not be able to sell the underlying security unless the option expired without exercise. To the extent that the Fund owns unlisted (or “over-the-counter”) options, the Fund’s ability to terminate these options may be more limited than with exchange-traded options and may involve enhanced risk that counterparties participating in such transactions will not fulfill their obligations. The hours of trading for options may not conform to the hours during which the securities held by the Fund are traded. To the extent that the options markets close before the markets for the underlying securities, significant price and rate movements can take place in the underlying markets that cannot be reflected in the options markets. Additionally, the exercise price of an option may be adjusted downward before the option’s expiration as a result of the occurrence of certain corporate events affecting underlying securities, such as extraordinary dividends, stock splits, mergers or other extraordinary distributions or events. A reduction in the exercise price of an option might reduce the Fund’s capital appreciation potential on underlying securities held by the Fund. The Fund’s use of purchased put options on equity indexes as a hedging strategy would involve certain risks similar to those of written call options, including that the strategy may not work as intended due to a lack of correlation between changes in value of the index underlying the put option and changes in the market value of the Fund’s portfolio securities. Further, a put option acquired by the Fund and not sold prior to expiration will expire worthless if the cash value of the index or market value of the underlying security 8 l GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT QUESTIONS & ANSWERS continued June 30, 2012 at expiration exceeds the exercise price of the option, thereby causing the Fund to lose its entire investment in the option. The Fund’s options transactions will be subject to limitations established by each of the exchanges, boards of trade or other trading facilities on which the options are traded. These limitations govern the maximum number of options in each class which may be written or purchased by a single investor or group of investors acting in concert, regardless of whether the options are written or purchased on the same or different exchanges, boards of trade or other trading facilities or are held or written in one or more accounts or through one or more brokers. Thus, the number of options which the Fund may write or purchase may be affected by options written or purchased by other investment advisory clients of GPIM. An exchange, board of trade or other trading facility may order the liquidation of positions found to be in excess of these limits, and it may impose other sanctions. Other Derivatives Risk. Derivatives are subject to a number of risks such as liquidity risk, equity securities risk, issuer risk, interest rate risk, credit risk, leveraging risk, counterparty risk, management risk and, if applicable, medium and smaller company risk. They also involve the risk of mispricing or improper valuation, the risk of ambiguous documentation and the risk that changes in the value of a derivative may not correlate perfectly with an underlying asset, interest rate or index. Suitable derivative transactions may not be available in all circumstances and there can be no assurance that the Fund will engage in these transactions to reduce exposure to other risks when that would be beneficial. The use of derivatives transactions may result in losses greater than if they had not been used, may require the Fund to sell or purchase portfolio securities at inopportune times or for prices other than current market values, may limit the amount of appreciation the Fund can realize on an investment or may cause the Fund to hold a security that it might otherwise sell. Additionally, amounts paid by the Fund as premiums and cash or other assets held in margin accounts with respect to derivatives transactions are not otherwise available to the Fund for investment purposes. Proposed legislation regarding regulation of the financial sector could change the way in which derivative instruments are regulated and/or traded. Among the legislative proposals are requirements that derivative instruments be traded on regulated exchanges and cleared through central clearinghouses, limitations on derivative trading by certain financial institutions, reporting of derivatives transactions, regulation of derivatives dealers and imposition of additional collateral requirements. There can be no assurance such regulation, if enacted, may impact the availability, liquidity and cost of derivative instruments. There can be no assurance that such legislation or regulation will not have a material adverse effect on the Fund or will not impair the ability of the Fund to achieve its investment objective. The Fund may enter into derivatives transactions that may in certain circumstances produce effects similar to leverage and expose the Fund to related risks. See “Leverage Risk” below. Counterparty Risk. The Fund will be subject to risk with respect to the counter-parties to the derivative contracts purchased or sold by the Fund. If a counterparty becomes bankrupt or otherwise fails to perform its obligations under a derivative contract due to financial difficulties, the Fund may experience significant delays in obtaining any recovery under the derivative contract in a bankruptcy or other reorganization proceeding. The Fund may obtain only a limited recovery or may obtain no recovery in these circumstances. Financial Leverage Risk. Use of financial leverage creates an opportunity for increased income and capital appreciation but, at the same time, creates special risks. There can be no assurance that a leveraging strategy will be utilized or will be successful. Financial leverage is a speculative technique that exposes the Fund to greater risk and increased costs than if it were not implemented. Increases and decreases in the value of the Fund’s portfolio will be magnified when the Fund uses financial leverage. As a result, financial leverage may cause greater changes in the Fund’s net asset value and returns than if financial leverage had not been used. The Fund will also have to pay interest on its indebtedness, if any, which may reduce the Fund’s return. This interest expense may be greater than the Fund’s return on the underlying investment, which would negatively affect the performance of the Fund. During the time in which the Fund is utilizing financial leverage, the amount of the fees paid to the Adviser and the Sub-Adviser for investment advisory services will be higher than if the Fund did not utilize financial leverage because the fees paid will be calculated based on the Fund’s Managed Assets, including proceeds of financial leverage. This may create a conflict of interest between the Adviser and the Sub-Adviser and common shareholders. Common shareholders bear the portion of the investment advisory fee attributable to the assets purchased with the proceeds of financial leverage, which means that common shareholders effectively bear the entire advisory fee. In order to manage this conflict of interest, any use of financial leverage must be approved by the Board of Trustees and the Board of Trustees will receive regular reports from the Adviser and the Sub-Adviser regarding the Fund’s use of financial leverage and the effect of financial leverage on the management of the Fund’s portfolio and the performance of the Fund. Reverse repurchase agreements involve the risks that the interest income earned on the investment of the proceeds will be less than the interest expense and Fund expenses, that the market value of the securities sold by the Fund may decline below the price at which the Fund is obligated to repurchase such securities and that the securities may not be returned to the Fund. Recent Market Developments Risk. Global and domestic financial markets have experienced periods of unprecedented turmoil. Recently, markets have witnessed more stabilized economic activity as expectations for an economic recovery increased. However, risks to a robust resumption of growth persist. Continuing uncertainty as to the status of the euro and the European Monetary Union has created significant volatility in currency and financial markets generally. A return to unfavorable economic conditions or sustained economic slowdown could adversely impact the Fund’s portfolio. Financial market conditions, as well as various social and political tensions in the United States and around the world, have contributed to increased market volatility and may have long-term effects on the United States and worldwide financial markets and cause further economic uncertainties or deterioration in the United States and worldwide. The Adviser and Sub-Adviser do not know how long the financial markets will continue to be affected by these events and cannot predict the effects of these or similar events in the future on the United States and global economies and securities markets. The Fund is subject to additional risks, including management risk, medium and smaller company risk, foreign investment risk, inflation/deflation, portfolio turnover, as well as risks from market developments, market disruption, legislation and geopolitical risk. Please see www.guggenheimfunds.com/gpm for a more detailed discussion about Fund risks and considerations. GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 9 FUND SUMMARY (Unaudited) June 30, 2012 Fund Statistics Share Price Common Share Net Asset Value Premium/(Discount) to NAV -1.93% Net Assets ($000) Total Returns(1) (Inception 8/25/05) Market NAV Six Months 18.04% 5.90% One Year 7.16% 8.87% Three Year – average annual 18.36% 10.90% Five Year – average annual -2.43% -4.06% Since Inception – average annual -0.36% -0.35% % of Long-Term Long-Term Holdings Investments SPDR S&P rust 50.6% SPDR Dow Jones Industrial Average ETF Trust 16.7% SPDR S&P MidCap rust 5.1% Financial Select Sector SPDR 5.1% Materials Select Sector SPDR 5.1% Industrial Select Sector SPDR 5.1% Health Care Select Sector SPDR 5.1% Consumer Discretionary Select Sector SPDR 5.0% ProShares Ultra S&P 500 1.3% Energy Select Sector SPDR 0.9% Past performance does not guarantee future results. All portfolio data is subject to change daily. For more current information, please visit www.guggenheim-funds.com/gpm. The above summaries are provided for informational purposes only and should not be viewed as recommendations. (1) Performance prior to June 22, 2010, under the name Old/Mutual Claymore Long-Short Fund was achieved through an investment strategy of a long-short strategy and an opportunistic covered call writing strategy by the previous investment sub-adviser, Analytic Investors, LLC, and factors in that Fund’s fees and expenses. Fund Breakdown % of Net Assets Long-Term Investments 132.6% Short-Term Investment 14.5% Total Investments 147.1% Total Value of Options Written -2.8% Liabilities in excess of Other Assets -2.7% Borrowings -41.6% Total Net Assets 100.0% 10 l GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT PORTFOLIO OF INVESTMENTS (Unaudited) June 30, 2012 Number of Shares Description Value Long-Term Investments – 132.6% Exchange Traded Funds (a) – 132.6% Consumer Discretionary Select Sector SPDR $ 11,851,246 Energy Select Sector SPDR Financial Select Sector SPDR Health Care Select Sector SPDR Industrial Select Sector SPDR Materials Select Sector SPDR ProShares Ultra S&P 500 SPDR Dow Jones Industrial Average ETF Trust SPDR S&P rust SPDR S&P MidCap rust (Cost $230,113,776) Short-Term Investment – 14.5% Money Market Fund – 14.5% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $25,842,673) Total Investments – 147.1% (Cost $255,956,449) Liabilities in excess of Other Assets – (2.7%) Total Value of Options Written – (2.8%) (Premiums received $4,582,483) Borrowings – (41.6% of Net Assets or 28.3% of Total Investments) Net Assets – 100.0% $ 177,842,262 Contracts (100 shares Expiration Exercise per contract) Options Written Month Price Value Call Options Written (b) – (2.8%) Consumer Discretionary Select Sector SPDR July 2012 $ 43.00 $ (316,719) Energy Select Sector SPDR July 2012 Financial Select Sector SPDR July 2011 Health Care Select Sector SPDR July 2012 Industrial Select Sector SPDR July 2012 Materials Select Sector SPDR July 2012 ProShares Ultra S&P 500 July 2012 SPDR Dow Jones Industrial Average ETF Trust July 2012 SPDR S&P rust July 2012 SPDR S&P MidCap rust July 2012 Total Value of Options Written – (2.8%) (Premiums received $4,582,483) $ (4,929,783) S&P – Standard & Poor’s (a) All of these securities represent cover for outstanding options written. All of these securities have been physically segregated as collateral for borrowings outstanding. (b) Non-income producing security. See notes to financial statements. GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 11 STATEMENT OF ASSETS AND LIABILITIES (Unaudited) June 30, 2012 Assets Investments in securities, at value (cost $230,113,776) $ Short-term investments in securities, at value (cost $25,842,673) Total investments, at value (cost $255,956,449) Dividends receivable Other assets Total assets Liabilities Borrowings Options written, at value (premiums received of $4,582,483) Custodian bank Advisory fee payable Interest due on borrowings Administration fee payable Accrued expenses Total liabilities Net Assets $ Composition of Net Assets Common stock, $.01 par value per share; unlimited number of shares authorized, 19,047,826 shares issued and outstanding $ Additional paid-in capital Net unrealized appreciation on investments and options Accumulated net investment loss ) Accumulated net realized loss on investments and options ) Net Assets $ Net Asset Value (based on 19,047,826 common shares outstanding) $ See notes to financial statements. 12 l GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT STATEMENT OF OPERATIONS For the six months ended June 30, 2012 (Unaudited) June 30, 2012 Investment Income Dividends $ Total income $ Expenses Advisory fee Interest expense Professional fees Printing expense Trustees’ fees and expenses Fund accounting Administration fee Custodian fee Insurance NYSE listing fee Transfer agent fee Miscellaneous Total expenses Advisory fees waived ) Net expenses Net investment loss ) Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments $ Options ) Net change in unrealized appreciation (depreciation) on: Investments Options Net realized and unrealized gain Net Increase in Net Assets Resulting from Operations $ See notes to financial statements. GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 13 STATEMENT OF CHANGES IN NET ASSETS June 30, 2012 For the Six Months Ended For the June 30, Year Ended (Unaudited) December 31, 2011 Increase (Decrease) in Net Assets from Operations Net investment income (loss) $ ) $ Net realized gain (loss) on investments and options Net unrealized appreciation (depreciation) on investments and options ) Net increase/(decrease) in net assets resulting from operations Distributions to Common Shareholders From and in excess of net investment income ) ) Capital Share Transactions Net proceeds from common shares issued through dividend reinvestment – Net increase from capital share transactions – Total increase (decrease) in net assets ) Net Assets Beginning of period End of period (including accumulated distributions in excess of net investment income of $(10,365,224) and $0, respectively) $ $ See notes to financial statements. 14 l GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT STATEMENT OF CASH FLOWS For the six months ended June 30, 2012 (Unaudited) June 30, 2012 Cash Flows from Operating Activities: Net increase in net assets resulting from operations $ Adjustments to Reconcile Net Increase in Net Assets Resulting from Operations to Net Cash Used by Operating and Investing Activities: Net change in unrealized appreciation on investments ) Net change in unrealized appreciation on options ) Net realized gain on investments ) Net realized loss on options Purchase of long-term investments ) Proceeds from sale of long-term investments Net purchase of short-term investments ) Cost of written options closed ) Premiums received on options written Decrease in dividends receivable Increase in other assets ) Increase in custodian bank payable Increase in interest due on borrowings Increase in advisory fee payable Increase in administration fee payable Increase in accrued expenses Net Cash Used by Operating Activities $ ) Cash Flows From Financing Activities: Proceeds from borrowings Payments on borrowings ) Distributions to common shareholders ) Net Cash Provided by Financing Activities Net decrease in cash ) Cash at Beginning of Period Cash at End of Period $ – Supplemental Disclosure of Cash Flow Information: Cash paid during the year for interest $ Supplemental Disclosure of Non Cash Operating Activity: Options exercised during the year $ See notes to financial statements. GPM l GUGGENHEIM ENHANCED EQUITY INCOME FUND SEMIANNUAL REPORT l 15 FINANCIAL HIGHLIGHTS June 30, 2012 For the For For For For For Six Months Ended the Year the Year the Year the Year the Year Per share operating performance June 30, Ended Ended Ended Ended Ended for a share outstanding throughout December 31, December 31, December 31, December 31, December 31, the period (unaudited) Net asset value, beginning of period $ Income from investment operations Net investment income (loss) (a) Net realized and unrealized gain (loss) on investments,futures, options, securities sold short, forwards andforeign currency ) Total from investment operations ) Distributions to Common Shareholders From and in excess of net investment income ) ) ) – ) ) Return of capital – – ) ) ) – Total distributions to common shareholders ) Net asset value, end of period $ Market value, end of period $ Total investment return (b) Net asset value % -35.09 % % Market value % -2.42
